DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Final action is in reply to the amendments and remarks filed on 16 March 2021.
Claims 1, 4-6, 9, 10, 13, 14, 16 and 20 have been amended.
Claim 3 has been canceled.
Claims 1, 2, and 4-21 are currently pending and have been examined.

Response to Amendment
Applicant’s amendments are sufficient to overcome the 112 b rejections previously raised.  These rejections are respectfully withdrawn.
Applicant’s amendments are insufficient to overcome the 101 rejections previously raised.  These rejections are respectfully maintained and updated below as necessitated by the amendments to the claims.
Applicant’s amendments have necessitated new art based rejections, see below.

Response to Arguments
Applicant’s arguments filed on 16 March 2021 have been fully considered but are not persuasive.
Applicant argues that the claims are patent eligible because they do not recite a judicial exception or at least are integrated into a practical application.  Examiner respectfully disagrees.   The full Alice based analysis indicates that the claims do not merely recite an abstract idea, but are directed to an abstract idea for analyzing data, identifying paths and determining sequential even information.  The additional elements do not transform the claim into a patent eligible invention by integrating the abstract into a practical application nor do they amount to significantly more. The fact that the data is received from different customers and in different formats does not change that the data is merely received at the computer device, data gathering is not a meaningful limitation that renders the claim patent eligible. There is no detail as to what additional elements perform the “reformatting” nor does the specification set forth any detail as to how the “reformatting” is accomplished.  Thus in light of the specification, the reformatting is interpreted as merely placing received data into a sequential list, and is treated as further data gathering.  The additional elements when considered both individually and as a whole set forth receiving, reforming, aggregating and generating/outputting functions that are considered insignificantly pre and post solution activity.  When reconsidered, based on the support in MPEP 2106.05d, receiving data and inputs, making a list, aggregating data, generating and display results are all considered well-understood, routine and conventional and do not transform the claims into a patent eligible invention.  See updated grounds of rejection set forth below as necessitated by the amendments to the claims.
Applicant argues that the prior art of record does not include aggregating subsets 
Applicant further argues that Boothman fails to teach aggregating paths of a subset into a single representative sub-path.  Examiner respectfully disagrees.  Col. 6:64-Col. 7: 25 describes extracting large numbers of sub-journeys for different users and aggregating that data into a single chronologically ordered list of events, thus all the customers’ events are in a single chronological order that can further be used to identify commonalities and distinctions as is described below.  See updated grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2 and 4-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1 and 14 recite methods for representing and recommending journey paths comprising a series of steps for analyzing event information to determine probabilities and a number of times a journey event is reached from gathered data and inputs, identifying a subset of paths and extracting sequential event information.  The limitations for analyzing sequential event information to determine a probability and a number of times a journey event is reached, identifying a subset/subpath with a desired outcome, extracting the sequential event information and generating a visualization map, as drafted, are a process, that under its broadest reasonable interpretation, covers the performance of the limitations in the mind.  But for the “by the computing device” language, the claims encompass a user simply making observations, i.e. extracting information, evaluating data/analyzing and making observations/identifying a subset/subpath in their mind or with the use of pencil and paper. Making observations and evaluations are considered to fall within the mental processes groupings.  The mere nominal recitation of a generic computing device does not take the claim limitations out of the mental processes grouping.  Thus, the claims recite a mental process which is an abstract idea.
This judicial exception is not integrated into a practical application.  The claims recite additional elements for receiving data, reformatting paths into a list, 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed with respect to Step 2A Prong Two above, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generically recited “computing device”.  The same analysis applies here in Step 2B and does not provide an inventive concept.
For the receiving data, receiving a selection, reformatting into a list, aggregating paths, receiving input for filtering, generating a visualization map that 
Claims 3-13 and 15-21 are dependent upon and include all of the limitations of independent claims 1 and 14 and therefore recite the same abstract idea.  The claims recite additional limitations that narrow the abstract idea by describing additional analyses including lift, volume, impact measures, incoming volume, aggregations, calculating similar paths using probabilities, path recommendations based on an effect analysis, statistical metrics, relevance determinations and importance considerations which illustrate additional observations and evaluations that also fall within the mental processes abstract idea grouping.  The claims recite additional limitations relating to receiving selections, visualization/map features including journey lines, paths, start/end/intermediate points and connections, weightings, display choices, inputs for filtering, and outputs.  The GUI for displaying a recommendation and visualization map done at or by a computing device that receives selections/inputs for filtering perform generic functions for gathering, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-5, 9-11, 13-15, 17-19 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Boothman et al. (US 10,067,990).
As per Claim 1 Boothman teaches:
A computer-implemented method of representing and recommending journey paths, the method comprising: 
receiving, at a computing device and from a plurality of different customer channels having different file formats, data representative of a plurality of journey paths for a plurality of different users, each journey path representative of a journey having one or more journey events, including at least a starting event and an outcome, and data for each respective journey path comprising sequential- event information (Boothman Abstract describes storing a plurality of journey records including a plurality of events with a plurality of attributes as is illustrated in at least Fig. 1 item 102, Fig. 2 illustrates receiving data that represents customer journeys that can relate to a plurality of different customers and be collected from a plurality of different sources, i.e. different customer channels with different formats as is described in at least Col. 1:66-Col. 2: 33, Col. 3: 30-50, Col. 6: 64-Col. 7:25, Col. 9: 23-33 and Col. 13: 5-16, Figs. 3-6 illustrate that each journey path in the journey data includes received at a computer device for one or more events including a starting event and an outcome for a sequence of events as is further described in at least Col. 2:20-38, Col. 4: 7-25, Col. 7:35-67);
reformatting the plurality of journey paths into a sequential list including the sequential-event information for the plurality of journey paths (Boothman Col. 6:64-Col. 7: 25 describes creating a single chronologically ordered list in a unified format of sequenced information from a variety of different formatted sources); 
receiving a selection, at the computing device and from the one or more journey events, of a desired outcome for analysis (Boothman Fig. 4-5 illustrates extracting events around a designated event such as a call, Col. 2: 37-38, 54-67 describe event attributes including a particular outcome that can be ; 
analyzing, by the computing device and for each journey path in the plurality of journey paths, the sequential-event information to determine a probability and number of times a journey event is reached (Boothman Abstract describes how the attributes of the events are processed utilizing machine learning, Fig. 1A item 104 illustrates processing the attributes of the events, Col. 3: 4-17 describe processing event attributes to identify significance that may relate to a degree in which the outcome depends on an attribute or any analysis that determines how the attribute is significant, Col. 5: 5-26 describe that the analysis of different journeys, event sand sub-journeys makes it possible to discover patterns based only on the sequence of events that are likely to lead to specific outcomes, percentages for success for different paths can be determined, Col. 9: 1-Col. 10: 43 describe analyzing events, journeys and sub-journeys to determine relevance, commonalities, and instances, i.e. a number of times an event is reached, and may use this data to form a matrix that is converted into probabilities); 
identifying for analysis, by the computing device and from the plurality of journey paths within the sequential list, a subset of journey paths having the desired outcome (Boothman Fig. 4-5 illustrate extracting events to build sub-the subset of journey paths being associated with more than one user of the plurality of different users (Boothman Col. 1:66-Col. 2: 33, Col. 3: 30-50, Col. 6: 64-Col. 7:25, Col. 9: 23-33 and Col. 13: 5-16 describes subsets of journey paths and event data being associated with multiple different customers to make comparisons across users);
extracting the sequential event information from the sequential list for each of the subset of journey paths (Boothman Col. 4: 6-14, describe extraction of data relating to a plurality of events associated with each customer and/or journey record, Col. 6: 64-Col. 8: 59 and Col. 9: 3-33 describes extracting sub-journeys for different users to differentiate between customers and to make comparisons and extracting data from the chronologically ordered data); 
aggregating, by the computing device and responsive to extracting the sequential event information, each journey path in the subset of journey paths having an common starting event, common outcome, and at least one common intermediate event in their sequential list into a single representative sub-path, thereby creating a plurality of representative sub-paths (Boothman Col. 6: 57-
generating, by the computing device, a visualization map comprising the representative sub-paths, wherein the visualization map displays, for each of the representative sub-paths, the respective journey path’s common starting event, common outcome, and any common intermediate event between the common starting event and the common outcome; and outputting, by the computing device and for display in a graphical user interface, the visualization map (Boothman Abstract describes the ability to process and identify attributes of journey records for display as is illustrated in at least Fig. 1A item 108 and Figs. 3-5, Col. 6: 12-15 describes generating a plot of attributes and variables to show how the significant attributes impact journey outcomes, Col. 7: 50-Col. 10:46 describe Figs. 4-5 and their ability to generate and display a visualization map of a journey path, that can be representative of sub-journeys for multiple customers, in a subset of journey paths that shows the start, intermediate and outcome events in a visualization map).  
As per Claim 2 Boothman further teaches:
receiving a selection, at the computing device and from the one or more journey events, of an intermediate journey event, in addition to the desired outcome, to include in the analysis (Boothman Fig. 4-5 illustrates extracting events around a designated event such as a call, Col. 2: 37-38, 54-67 describe event attributes including a particular outcome that can be identified as significant or as an indication of an attribute of an event to be processed, Col. 3: 1-17 describe designating an outcome as an attribute that is significant and therefore may be analyzed as is further described in at least Col. 5: 1-5, 55-56, Col. 6: 52-56, Col. 7: 7-14, 59-Col. 8: 56, Col. 9: 1-13 where any particular event can be specified as an event of interest).
As per Claim 4 Boothman further teaches:
wherein each single representative sub-path of the plurality of representative sub-paths in the visualization map is displayed as a journey line connecting a starting event to an outcome, and wherein each journey line also indicates any intermediate event in addition to the starting event and the outcome (Boothman Figs. 4 and 5 and at least Col. 7: 50-Col. 10:46 describe journeys in a subset in a visualization map displayed as a line connecting a starting event to an outcome as well as indicating intermediate events, Tables 2-4 describe sub journeys that can be visualized via the display).  
As per Claim 5 Boothman further teaches: 
wherein each of the representative sub-paths in the visualization map is displayed as a journey line connecting a starting event to an outcome event, and wherein each journey line also indicates any intermediate event in addition to the starting event and the outcome (Boothman Figs. 4 and 5 and at least Col. 7: 50-Col. 10:46 describe sub-journeys in a visualization map displayed as a line connecting a starting event to an outcome as well as indicating intermediate events).
As per Claim 9 Boothman further teaches:
receiving input for filtering, at the computing device, each single representative sub-path of the plurality of representative sub-paths to include in the analysis only those journey paths having at least one of: a selected statistical lift; a selected volume of journey paths; a selected increase or decrease on the impact measure; or a selected incoming volume (Boothman Figs. 4 and 5 describe the ability to extract events around calls to build sub-journeys, Col. 2: 56-67 describes receiving an input indication of attributes which identify which attributes of the events are to be processed, i.e. filtered to be included in the 
As per Claim 10 Boothman further teaches:
wherein the graphical-user-interface is configured to receive a selection, at the computing device, of a journey line for analysis, the method further comprising: receiving a selection, at the computing device, of a selected journey line from the visualization map (Boothman Figs. 4 and 5 describe the ability to extract events from a visualization map around calls to build sub-journeys, Col. 2: 56-67 describes receiving an input indication of attributes which identify which attributes of the events representing journey lines are to be processed, i.e. filtered to be included in the analysis, as is further described in at least Col. 6: 48-Col. 7:6, Col. 7:63-Col. 8:59, Col. 9:23-44); 
calculating, by the computing device, a plurality of similar paths to the selected journey line, wherein the plurality of similar paths is calculated by a statistical metric (Boothman Col. 2:40-59, Col. 9:1-44, Col. 10:5-43 describe calculating similar paths or paths with particular commonalities based on statistical metrics such as probabilities or other ratios); 
aggregating, by the computing device, the plurality of similar paths for analysis (Boothman Col. 2:40-59, Col. 9:1-44, Col. 10:5-43 describe extracting paths with commonalities for analysis so that particular behaviors or analyses can be performed); and
outputting, by the computing device, and for display in the graphical-user-interface, the plurality of similar paths (Boothman Figs. 4-6 illustrates outputting for display any path or extracted path information based on the inputs received and indicated as being the focus of an analysis or processing, as is described in their associated text).
As per Claim 11 Boothman further teaches:
receiving input for filtering, at the computing device, the plurality of similar paths to only those similar paths with at least one of: a higher probability of reaching the desire outcome than the selected journey line; or a lower probability of reaching the desired outcome than the selected journey line (Boothman Figs. 4 and 5 describe the ability to extract events around calls to build sub-journeys, Col. 2: 37-67 describes receiving an input indication of attributes which identify which attributes of the events are to be processed, i.e. filtered to be included in the analysis, as is further described in at least Col. 3:18-67,Col. 5:5-67, Col. 6: ; and 
displaying, by the graphical-user-interface, a path recommendation (Boothman Col. 3: 18-67 describe analyzing and filtering path information to identify patterns to gain insights into optimal paths to achieve a desired goal and harnessing that information to make predictions about future customer journeys, e.g. recommendations, as is further described in at least Col. 5:53-Col. 6:28).  
As per Claim 13 Boothman further teaches:
wherein the statistical metric is at least one of a Levenshtein distance metric or a cosine similarity calculation (Boothman Col. 2:40-59, Col. 5, Col. 9:1-44, Col. 10:5-43 describe calculating similar paths or paths with particular commonalities based on statistical metrics such as probabilities, other ratios, or differences between attributes values, types or quantities, this broadest reasonable interpretation is based on the interpretation necessitated by the 112 rejection above).
As per Claims 14-15, 17 and 19
As per Claim 18 Boothman further teaches: 
wherein the at least two events defining each respective representative sub-path comprise only journey events determined to be relevant for visualization, the method further comprising: determining, by the computing device, which journey events within each respective representative sub-path are relevant to include in the visualization map (Boothman Col. 6:57-63, Col. 7:59-Col. 9:34 describe the ability to determine a sub-journey that is relevant to be included in the output).  
As per Claim 21 Boothman further teaches:
sorting the one or more journey events in the plurality of journey paths by importance within the plurality of journey paths (Boothman Abstract, Col. 5:64-Col. 6:15 describe identifying attributes as significant as is illustrated in at least Fig. 1A, Col. 2: 48-67, Col. 3:4-24 where journey data and events are processed based on significance, such as significant attributes).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Boothman et al. (US 10,067,990) in view of Letchner et al. (US 8,718,925).
As per Claim 6 Boothman teaches a journey line and describes the volume of paths represented by sub-journeys as instances as well as utilizing a ratio of unique sub-journeys over the total number of sub-journeys in at least Col. 4: 55-Col. 6: 15 and Col. 9: 40-Col. 10: 54 but does not explicitly recite weighting the lines accordingly.
However, Letchner teaches a collaborative planning and recommendation system for routes based on observations and analyses. Letchner further teaches:
wherein each journey line is weighted to indicate the volume of journey paths represented by the representative sub-paths (Letchner Figs. 12-15 illustrate and at least Col. 3: 35-52, Col. 6:28-37, Col. 7: 42-65, Col. 8: 34-37, Col. 9: 7-20, Col. 11: 13-44, Col. 13: 19-43, Col. 16:3-Col. 17:5 describe utilizing weighted graphs where lines and edges can be weighted to indicate traffic, flow or any other data, the weighting can be indicated by line thickness, opaqueness/shading and/or color coding).  
Therefore, it would be obvious to one of ordinary skill in the art to modify the ability to display a journey line where the volume of a journey line is known, to include techniques for weighting the lines in the representation to indicate volume using width, opaqueness and or color because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to combine the elements as claimed and the result of the combination is predictable because each of the elements performs the same function as it did individually.  By enabling the volume data to be represented graphically through different design based 
As per Claim 7 Boothman teaches a journey line but does not illustrate weighting the lines with width based volumes.  Letchner further teaches:
wherein the weighting is displayed by presenting a high-volume journey line as a wide line and presenting a low-volume journey line as a thin line (Letchner Figs. 12-15 illustrate and at least Col. 3: 35-52, Col. 6:28-37, Col. 7: 42-65, Col. 8: 34-37, Col. 9: 7-20, Col. 11: 13-44, Col. 13: 19-43, Col. 16:3-Col. 17:5 describe utilizing weighted graphs where lines and edges can be weighted to indicate traffic, flow or any other data, the weighting can be indicated by line thickness, opaqueness/shading and/or color coding).  
Letchner is combined based on the reasons and rationale set forth in the rejection of Claim 6 above.
As per Claim 8 Boothman further teaches:
wherein each journey line comprises a color (Boothman Col. 5: 37-52 describe color coding values associated with an ordered number sequence for attributes of an event for a customer), and 
Boothman does not explicitly recite using the opaqueness of a line to indicate a volume based weighting. Letchner further teaches:
wherein the weighting is displayed by presenting a high-volume journey line in an opaquer color and presenting a low-volume journey line in a less opaque color (Letchner Figs. 12-15 illustrate and at least Col. 3: 35-52, Col. 6:28-37, Col. 7: 42-65, Col. 8: 34-37, Col. 9: 7-20, Col. 11: 13-44, Col. 13: 19-43, Col. .  
Letchner is combined based on the reasons and rationale set forth in the rejection of Claim 6 above.
As per Claim 20 the limitations are substantially similar to those set forth in claim 6, except directed to sub-paths.  Boothman teaches the ability to process and analyze any journey or sub-journey and therefore is interpreted as teaching the claimed limitations based on the reasons and rationale set forth in the rejection of Claim 6 above.
Claims 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Boothman et al. (US 10,067,990) in view of Sexton et al. (US 10/152,575).
As per Claim 12 Boothman further teaches:
wherein the path recommendation comprises: one recommended path having a higher or lower probability of reaching the desired outcome than the selected journey line  (Boothman Col. 3: 18-67 describe analyzing and filtering path information to identify patterns to gain insights into optimal paths to achieve a desired goal and harnessing that information to make predictions about future customer journeys, e.g. recommendations, as is further described in at least Col. 5:53-Col. 6:28,  Figs. 4 and 5 describe the ability to extract events around calls to build sub-journeys, Col. 2: 37-67 describes receiving an input indication of attributes which identify which attributes of the events are to be processed, i.e. filtered to be included in the analysis, as is further described in at least Col. ; and 
Boothman does not explicitly recite that an effect analysis includes a change in lift, impact, volume or incoming sub-path volume.  However, Sexton teaches a system and method where a subset of events is selected that follow a path and they are analyzed to determine predictions, adherence and satisfaction.  Sexton further teaches:
a corresponding effect analysis, wherein the corresponding effect analysis includes at least one of: the change in statistical lift between the one recommended path and the selected journey line; impact change between the one recommended path and the selected path (Sexton in at least Figs. 10, 14-17 and Col. 22:15-Col. 23: 27 describe the ability to perform a path analysis for interactively predicting what changes in a path would do in terms of the outcomes of interest); volume change between the one recommended path and the selected journey line; or  47incoming sub-path volume change between the one recommended path and the selected journey line.   
Therefore, it would be obvious to one of ordinary skill in the art to modify eh ability to recommend a path based on the probability of reaching a desired outcome to include techniques for analyzing the impact of a change on the predicted/recommended and selected paths because each of the elements were known, but not necessarily combined as claimed.  The technical ability existed to 
As per Claim 16 the limitations are substantially similar to those set forth in claim 12, except directed to sub-paths.  Boothman teaches the ability to process and analyze any journey or sub-journey and therefore is interpreted as teaching the claimed limitations based on the reasons and rationale set forth in the rejection of Claim 12 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE Z DELICH whose telephone number is (571)270-1288.  The examiner can normally be reached on Monday - Friday 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 


/STEPHANIE Z DELICH/Primary Examiner, Art Unit 3623